Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of April 18,
2017, between Impac Mortgage Holdings, Inc., a Maryland corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement
pursuant to an effective registration statement on Form S-3 filed under the
Securities Act of 1933, as amended (the “Securities Act”), the Company desires
to issue and sell to each Purchaser, and each Purchaser, severally and not
jointly, desires to purchase from the Company, securities of the Company as more
fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1                               Definitions.  In addition to the terms defined
elsewhere in this Agreement, for all purposes of this Agreement, the following
terms have the meanings set forth in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

 

“DTC” means the Depository Trust Company.

 

“Effective Date” shall have the meaning ascribed to such term in Section 3.1(e).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(g).

 

“Information” shall have the meaning ascribed to such term in Section 4.3.

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(g).

 

“NYSE MKT Approval” means the approval by the NYSE MKT of the Company’s
additional listing applications with regard to the listing of the Shares.

 

--------------------------------------------------------------------------------


 

“Per Share Purchase Price” equals $12.66.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition).

 

“Prospectus” means the final prospectus filed as part of the Registration
Statement.

 

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Purchaser on the Closing Date.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.2.

 

“Registration Statement” means the effective registration statement on Form S-3
filed the with Commission (No. 333-215199), which registers the sale of the
Shares to the Purchasers.

 

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(d).

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(g).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid by such Purchaser for Shares  purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.

 

“Trading Day” means a day on which the NYSE MKT is open for trading.

 

“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent” means American Stock Transfer & Trust Company, LLC, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue |
Brooklyn, NY 11219 and a facsimile number of 718.765.8711, and any successor
transfer agent of the Company.

 

--------------------------------------------------------------------------------


 

ARTICLE II.

PURCHASE AND SALE

 

2.1                               Closing.  On the date hereof (the “Closing
Date”),  upon the terms and subject to the conditions set forth herein,  the
Company agrees to sell, and the Purchasers, severally and not jointly, agree to
purchase,  an aggregate of $56,000,000 of Shares as set forth on their
respective signature pages to this Agreement.  On the Closing Date, the Company
shall cause the Transfer Agent to deliver to each Purchaser the number of Shares
set forth on the applicable signature page under said Purchaser’s name
registered in the name of said Purchaser or, if so indicated, in the name of a
nominee designated by said Purchaser, with delivery being made as described in
Section 2.2.

 

2.2                               Deliveries. On the Closing Date:

 

(a)                                 the Company shall deliver or cause to be
delivered to each Purchaser the following:

 

(i)                                     this Agreement duly executed by the
Company;

 

(ii)                                  a copy of the irrevocable instructions to
the Transfer Agent instructing the Transfer Agent to deliver on an expedited
basis via DTC’s Deposit and Withdrawal at Custodian system (“DWAC”) Shares equal
to such Purchaser’s Subscription Amount divided by the Per Share Purchase Price,
registered in the name of such Purchaser; and

 

(iii)                               the Prospectus and Prospectus Supplement
(which may be delivered in accordance with Rule 172 under the Securities Act).

 

(b)                                 each Purchaser shall deliver or cause to be
delivered to the Company the following:

 

(i)                                     this Agreement duly executed by such
Purchaser; and

 

(ii)                                  the subscription amount set forth under
said Purchaser’s name on his/her/its signature page to this Agreement by wire
transfer of immediately available funds to an account specified by the Company.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1                               Representations and Warranties of the
Company. The Company hereby makes the
following                                                representations and
warranties to each Purchaser:

 

(a)                                 Organization and Qualification.  The
Company  is  duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.  The Company is not in violation
of any of the provisions of its articles of incorporation, bylaws or other
charter documents.  The Company is qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company, or (iii) a material adverse effect on the Company’s ability to perform
in any material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”); provided that
none of the following alone shall be deemed, in and of itself, to constitute a
Material Adverse Effect: (x) a change in the market price or trading volume of
the Common Stock or (y) changes in general economic conditions or changes
affecting the industry in which the Company operates generally (as opposed to
Company-specific changes) so long as such changes do not have a materially
disproportionate effect on the Company.

 

--------------------------------------------------------------------------------


 

(b)                                 Authorization; Enforcement.  The Company has
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder.  The execution and delivery
of each of the Transaction Documents by the Company and the consummation by it
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary action on the part of the Company and no further action is
required by the Company, the Board of Directors or the Company’s stockholders in
connection therewith other than actions required by the Company in connection
with the Required Approvals.  Each Transaction Document to which it is a party
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(c)                                  No Conflicts.  The execution, delivery and
performance by the Company of the Transaction Documents, the issuance and sale
of the Shares and the consummation by it of the transactions contemplated hereby
and thereby to which it is a party do not and as of the closing of the sale and
purchase transactions contemplated hereby will not (i) conflict with or violate
any provision of the Company’s articles of incorporation, bylaws or other
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
pursuant to the terms of, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) under, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) or other understanding to which the
Company is a party or by which any property or asset of the Company is bound or
affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not have or reasonably be expected to result in a
Material Adverse Effect.

 

(d)                                 Filings, Consents and Approvals.  The
Company is not required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than: (i) the filing with the Commission of the
Prospectus Supplement, (ii) application(s) to the NYSE MKT for the listing of
the Shares  for trading thereon in the time and manner required thereby and
(iii) such filings as are required to be made under applicable state securities
laws (collectively, the “Required Approvals”), all of which Required Approvals
will be obtained or made by the Company within the applicable periods prescribed
therefor under applicable law, rule or regulation.

 

(e)                                        Issuance of the Shares;
Registration.  The Shares are duly authorized and, when issued and paid for in
accordance with the applicable Transaction Documents, will be validly issued,
fully paid and nonassessable, free and clear of all Liens other than those
arising under applicable securities laws.  The Company has reserved from its
duly authorized capital stock the maximum number of shares of Common Stock
issuable pursuant to this Agreement. The Company has prepared and filed the
Registration Statement, which became effective on December 29, 2016 (the
“Effective Date”), including the Prospectus, and such amendments and supplements
thereto as may have been required prior to the date of this Agreement.  The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
knowledge of the Company, are threatened by the Commission.   At the time the
Registration Statement and any amendments thereto became effective, and at the
Closing Date, the Registration Statement and any amendments thereto conformed
and will conform in all material respects to the requirements of the Securities
Act and did not and will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading; and the Prospectus and any
amendments or supplements thereto (in each case, including the information
incorporated therein by reference) filed in connection with the transactions
contemplated by this Agreement, at the time the

 

--------------------------------------------------------------------------------


 

Prospectus or any such amendment or supplement thereto was issued and at the
Closing Date, conformed and will conform in all material respects to the
requirements of the Securities Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 

(f)                                   Capitalization.   The Company has not
issued any capital stock since its most recently filed periodic report under the
Exchange Act, other than pursuant to the exercise of employee stock options
under the Company’s stock option plans, the issuance of shares of Common Stock
to employees pursuant to the Company’s employee stock purchase plans outstanding
as of the date of the most recently filed periodic report under the Exchange
Act.  No Person has any right of first refusal, preemptive right, right of
participation or any similar right to participate in the transactions
contemplated by the Transaction Documents.

 

(g)                                  SEC Reports; Financial Statements.  The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for one year preceding the date hereof (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, together with the Prospectus and the Prospectus
Supplement, being collectively referred to herein as the “SEC Reports”) on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension.  As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Exchange Act.   The Company’s financial statements
including in the Registration Statement, the Prospectus and the Prospectus
Supplement have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis during the
periods involved, except  as may be otherwise specified in such financial
statements or the notes thereto, and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal year-end audit adjustments.

 

(h)                                 Litigation.  There is no Proceeding pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Shares.

 

3.2                 Representations and Warranties of the Purchasers.  Each
Purchaser, for itself and for no               other Purchaser, hereby
represents and warrants  to the Company as follows:

 

(a)                Organization; Authority.  Such Purchaser is either an
individual or an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with full right,
corporate, partnership, limited liability company, or trust power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement and performance by such Purchaser of
the transactions contemplated by this Agreement have been duly authorized by all
necessary corporate, partnership, limited liability company, trust or similar
action, as applicable, on the part of such Purchaser.  Each Transaction Document
to which it is a party has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b)                                 Understandings or Arrangements.  Such
Purchaser is acquiring the Shares as principal for its own account and has no
direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Shares (this representation and
warranty not limiting such Purchaser’s right to sell the Shares pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws).  Such Purchaser is acquiring the Shares hereunder in the
ordinary course of its business.

 

--------------------------------------------------------------------------------


 

(c)                                  Purchaser Status.  At the time such
Purchaser was offered the Shares, it was, and as of the date hereof it is:
(i) an “accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3),
(a)(5), (a)(7) or (a)(8) under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act.  Such
Purchaser is not a registered broker-dealer under Section 15 of the Exchange
Act.

 

(d)                                 Experience of Such Purchaser.  Such
Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Shares, and has so evaluated the merits and risks of such investment. 
Such Purchaser is able to bear the economic risk of an investment in the Shares
and, at the present time, is able to afford a complete loss of such investment.

 

(e)                                  Certain Transactions and
Confidentiality. Other than consummating the transactions contemplated
hereunder, such Purchaser has not, nor has any Person acting on behalf of or
pursuant to any understanding with such Purchaser, directly or indirectly
executed any purchases or sales, including Short Sales, of the securities of the
Company during the period commencing as of the time that such Purchaser first
received a term sheet or similar documentation (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof.  Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Shares covered by this Agreement.  Other than to other Persons party to this
Agreement, such Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1                               Securities Laws Disclosure; Publicity.  The
Company shall (a) by 6:00 p.m. (New York City time) on the date hereof, issue a
press release disclosing the material terms of the transactions contemplated
hereby as permitted by the Securities Act, and (b) file a Current Report on
Form 8-K, including the Transaction Documents as exhibits thereto, with the
Commission within the time required by the Exchange Act.  The Company and each
Purchaser shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Purchaser shall issue any such press release nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Purchaser, or without the prior consent of each Purchaser, with
respect to any press release of the Company, which consent shall not be
unreasonably withheld or delayed, except if such disclosure is required by law,
in which case the disclosing party shall promptly provide the other party with
prior notice of such public statement or communication.  Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any filing with the Commission or any
regulatory agency or the NYSE MKT, without the prior written consent of such
Purchaser, except (a) as required by federal securities law in connection with
the filing of final Transaction Documents with the Commission and (b) to the
extent such disclosure is required by other law or regulations, in which case
the Company shall provide the Purchasers with prior notice of such disclosure
permitted under this clause (b).

 

4.2                 Indemnification of Purchasers.   Subject to the provisions
of this Section 4.2, the Company will indemnify and hold each Purchaser and its
directors, officers, trustees, beneficiaries, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, trustees, beneficiaries, shareholders, agents, members,
partners or employees (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title) of such controlling persons (each, a “Purchaser Party”), harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements (except as otherwise provided in this Section 4.2), court costs and
reasonable attorneys’ fees and costs of investigation that any

 

--------------------------------------------------------------------------------


 

such Purchaser Party may suffer or incur as a result of or relating to (a) any
material breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or in the other Transaction
Documents or (b) any action instituted against such Purchaser Party in any
capacity, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of such Purchaser Party, with respect to any
of the transactions contemplated by the Transaction Documents (unless such
action is based upon a breach of such Purchaser Party’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser Party may have with any such stockholder or any
violations by such Purchaser Party of state or federal securities laws or any
conduct by such Purchaser Party which constitutes fraud, gross negligence,
willful misconduct or malfeasance).  If any action shall be brought against any
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing reasonably acceptable to the Purchaser Party.  Any Purchaser
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable written opinion of counsel to the Purchaser which is furnished to the
Company, a material conflict on any material issue between the position of the
Company and the position of such Purchaser Party, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel.  The Company will not be liable to any Purchaser Party
under this Section 4.2 (y) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which consent shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent,
that a loss, claim, damage or liability is attributable to (A) any Purchaser
Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement or in the other
Transaction Documents or (B) any violations by such Purchaser of state or
federal securities laws or any conduct by such Purchaser which constitutes
fraud, gross negligence, willful misconduct or malfeasance. The indemnification
required by this Section 4.2 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company or others and any liabilities the Company may be subject to pursuant
to law.

 

4.3                               Confidentiality.           Each Purchaser
agrees to maintain the confidentiality of, and to not use, the Information (as
defined below), except that Information may be disclosed (a) to partners,
directors, trustees, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential pursuant to the
terms hereof), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or under any other Transaction Document or
any suit, action or proceeding relating to this Agreement or any other
Transaction Document or the enforcement of rights hereunder or thereunder,
(f) with the consent of the Company, or (g) to the extent such Information
(x) is publicly available at the time of disclosure or becomes publicly
available other than as a result of a breach of this Section 4.3 or (y) becomes
available to such Purchaser on a non-confidential basis from a source other than
the Company or any of its Subsidiaries; provided that such source is not known
by such disclosing party to be bound by confidentiality obligations to the
Company.  For the purposes of this Section 4.3, “Information” shall mean all
information received from the Company or any of its Subsidiaries relating to the
Company or any of its Subsidiaries or their business, that is clearly identified
or reasonably identifiable at the time of delivery as confidential, other than
any such information that is available to the Purchasers on a non-confidential
basis prior to disclosure by the Company or any of its Subsidiaries.  Any person
required to maintain the confidentiality of Information as provided in this
Section 4.3 shall be considered to have complied with its obligation to do so if
such person has exercised the same degree of reasonable care to maintain the
confidentiality of such Information as such person would reasonably accord to
its own confidential information.

 

--------------------------------------------------------------------------------


 

ARTICLE V.

MISCELLANEOUS

 

5.1                               Fees and Expenses.  Except as expressly set
forth in the Transaction Documents to the contrary, each party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Shares to the Purchasers.

 

5.3                               Entire Agreement.  The Transaction Documents,
together with the exhibits and schedules thereto, the Prospectus and the
Prospectus Supplement (including the information incorporated therein by
reference), contain the entire understanding of the parties with respect to the
subject matter hereof and thereof, and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.4                               Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of:
(a) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto prior to 5:30 p.m. (New York City time) on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number set forth on the signature
pages attached hereto on a day that is not a Trading Day or later than 5:30
p.m. (New York City time) on any Trading Day, (c) the second (2nd) Trading Day
following the date of delivery to such service, if sent by U.S. nationally
recognized overnight courier service or (d) upon actual receipt by the party to
whom such notice is required to be given.  The addresses for such notices and
communications shall be as set forth on the signature pages attached hereto.

 

5.5                               Amendments; Waivers.  No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and the
Purchasers holding at least 75% in interest of the Shares based on the initial
Subscription Amounts hereunder or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought.  No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

5.6                               Headings.  The headings herein are for
convenience only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

 

5.7                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the parties and their successors and
permitted assigns, heirs, legatees, devisees, estates, executors,
administrators, and legal representatives.

 

5.8                               No Third-Party Beneficiaries.  This Agreement
is intended for the benefit of the parties hereto and their respective
successors and permitted assigns, heirs, legatees, devisees, estates, executors,
administrators, and legal representatives, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person (other than a
Purchaser Party pursuant to Section 4.2).

 

5.9                               Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of California, without regard to the principles of
conflicts of law of that or any other jurisdiction.  Each party agrees that all
legal proceedings concerning the interpretation, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
managers, trustees, officers, shareholders, beneficiaries, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in Orange County, California. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
Orange County, California for the adjudication of any dispute hereunder or in
connection herewith

 

--------------------------------------------------------------------------------


 

or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or is brought in an
inconvenient venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.  If any party shall
commence an action, suit or proceeding to enforce any provisions of the
Transaction Documents, then, in addition to the obligations of the Company under
Section 4.2, the prevailing party in such action, suit or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred in connection with the investigation, preparation and
prosecution of such action or proceeding.

 

5.10                        Survival.  The representations and warranties
contained herein shall survive the closing of the sale and purchase transactions
contemplated hereby and the delivery of the Shares for a period of six months
from such closing.

 

5.11                        Execution.  This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to such other party, it being understood that all
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

5.12                        Severability.  If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

5.13                        Remedies.  In addition to being entitled to exercise
all rights provided herein or granted by law, including recovery of damages,
each of the Purchasers and the Company will be entitled to specific performance
under the Transaction Documents.  The parties agree that monetary damages may
not be adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

5.14                        Independent Nature of Purchasers’ Obligations and
Rights.  The obligations of each Purchaser under any Transaction Document are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance or non-performance
of the obligations of any other Purchaser under any Transaction Document. 
Nothing contained herein or in any other Transaction Document, and no action
taken by any Purchaser pursuant thereto, shall be deemed to constitute the
Purchasers a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.

 

5.15                        Saturdays, Sundays, Holidays, etc. If the last or
appointed day for the taking of any action or the expiration of any right
required or granted herein shall not be a Business Day, then such action may be
taken or such right may be exercised on the next succeeding Business Day.

 

--------------------------------------------------------------------------------


 

5.16                        WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR
PROCEEDING IN ANY JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY
HEREUNDER, THE PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND
EXPRESSLY WAIVES FOREVER TRIAL BY JURY.

 

(Signature Pages Follow)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

IMPAC MORTGAGE HOLDINGS, INC.

Address for Notice:

 

19500 Jamboree Road

 

Irvine, CA 92612

 

Phone: (714)

By:

/s/ Todd R. Taylor

 

Facsimile: (714)

 

Name: Todd R. Taylor

 

 

Title: Chief Financial Officer

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

Manatt, Phelps & Phillips, LLP

 

695 Town Center Drive

 

14th Floor

 

Costa Mesa, CA 92626

 

Telephone: (714) 371-2500

 

Facsimile:  (714) 371-2550

 

Attention:  Thomas J. Poletti, Esq.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO IMPAC MORTGAGE HOLDINGS, INC.

SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

RHP TRUST, Dated May 31, 2011

Address for Notice:

Subscription Amount: $6,250,000

2532 DuPont Drive

Shares: 493,681

Irvine, California 92612

 

Attn: Richard H. Pickup, Trustee

By:

/s/ Richard H. Pickup

 

Email:

 

Name:

Richard H. Pickup

Phone:

 

Its:

Trustee

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO IMPAC MORTGAGE HOLDINGS, INC.

SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its respective authorized signatories as of the
date first indicated above.

 

Dito Caree Limited Partnership

Address for Notice:

a Nevada limited partnership

2532 DuPont Drive

Subscription Amount: $8,750,000

Irvine, California 92612

Shares: 691,153

Email:

 

Phone:

By:

Gamebusters, Inc.,

 

 

 

a Nevada Corporation

 

 

Its:

Sole General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin C. Martin

 

 

 

Name:

Kevin C. Martin

 

 

Its:

President

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO IMPAC MORTGAGE HOLDINGS, INC.

SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its respective authorized signatories as of the
date first indicated above.

 

Dito Devcar Limited Partnership,

Address for Notice:

a Nevada limited partnership

2532 DuPont Drive

Subscription Amount: $5,000,000

Irvine, California 92612

Shares: 394,945

Email:

 

Phone:

By:

Gamebusters, Inc.,

 

 

 

a Nevada Corporation

 

 

Its:

Sole General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin C. Martin

 

 

 

Name:

Kevin C. Martin

 

 

Its:

President

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO IMPAC MORTGAGE HOLDINGS, INC.

SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

VINTAGE TRUST II, Dated July 19, 2007

Address for Notice:

Subscription Amount: $5,000,000

Vintage Trust II, Dated July 19,

 

2007

Shares: 394,945

2532 DuPont Drive

 

Irvine, California 92612

By:

/s/ Todd Martin Pickup

 

Email:

 

Name:

Todd Martin Pickup

Phone:

 

Its:

Trustee

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO IMPAC MORTGAGE HOLDINGS, INC.

SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

TALKOT FUND, LP

Address for Notice:

Subscription Amount: $15,000,000

2400 Bridgeway, Suite 300

Shares: 1,184,834

Sausalito, CA 94965

 

Attn: Thomas B. Akin

By:

Talkot Capital LLC

Email:

 

Its General Partner

Phone:

 

 

By:

/s/ Thomas B. Akin

 

 

 

Name:

Thomas B. Akin

 

 

Its:

Manager

 

 

 

 

 

THOMAS B. AKIN

Address for Notice:

Subscription Amount: $10,000,000

2400 Bridgeway, Suite 300

Shares: 789,890

Sausalito, CA 94965

 

 

 

/s/ Thomas B. Akin

 

Email:

 

Signature

Phone:

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO IMPAC MORTGAGE HOLDINGS, INC.

SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned caused this Securities Purchase Agreement to
be duly executed by his authorized signatories as of the date first indicated
above.

 

PETER PAUL

Address for Notice:

Subscription Amount: $5,000,000

 

Shares: 394,945

 

 

 

 

/s/ Peter Paul

 

Email:

 

Signature

Phone:

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO IMPAC MORTGAGE HOLDINGS, INC.

SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatories as of the date first
indicated above.

 

PORTER PARTNERS

Address for Notice:

Subscription Amount: $1,000,000

 

Shares: 78,989

 

 

Attn: Jeff Porter

By:

/s/ Jeff Porter

 

Email:

 

Name:

Jeff Porter

Phone:

 

Its:

 

 

 

--------------------------------------------------------------------------------